Title: Richard Cranch to Abigail Adams, 10 November 1800
From: Cranch, Richard
To: Adams, Abigail


				
					
						Dear Sister.
						Quincy Novr: 10th: 1800.
					
					I have the great Happiness of informing you that Mrs. Cranch remains better. Her Boyls, with which she was much troubled, are broke and have discharg’d matter that I hope will be salutary. She received your most kind and affectionate Letter from New Haven of the 2d Instt:  We are glad to hear you got so far safe, and hope our great Preserver will be with you still, and keep you from every Danger and Accident, and preserve your Life and Health as a Blessing to us and the World. As to the rest of our Family, we are all getting better

except Ruthy, who has a relaps and is very sick, but I hope a little better than she was two or three Days past. The young Woman that we hired in her place, is taken sick, and went home on Saturday last. I fear she has the Fever. Mrs. Miller, the Major’s Lady, is Dead. She died of this Fever last friday Morng. and is to be buried tomorrows. Your dear Sister Peabody returns from Boston this Day. she has not been here, as it was thought to be unsafe on acct. of the prevailing Sickness among us for her to come to Quincy. Your amiable and manly Grand Son William, came from Atkinson to Boston alone on last Saturday to wait upon his Aunt back to Atkinson. I was surprised at his venturing so far alone; he left his Bror: and Uncle Peabody & Family well. I wrote to the Honble: Mr. Nathan Read requesting his interest in favour of my Son, who wishes to procure the Office of Clerk of the House of Representatives in Congress, and received from him the inclosed very friendly and polite Letter, which I wish you to give to my Son when you have read it.
					The News of our Envoys having signed a Treaty of Friendship a Commerce with France, you will doubtless see in the Publick Papers before this comes to hand. It was signed at Paris on the Night between the last of Sepr. and the first of October. Mrs. Norton continues to gain Strength, and sits up twice a Day for a little while. Mr. Boylston Adams is got so well as to have taken a Ride to Bridgwater last Week, and was out to Meeting on Sunday. We think the Prospect Brightens with regard to the reelection of our honoured and dear Friend. Our Genl: Court meets tomorrow on that interesting Business. If the Treaty with France should be agreeable to the Americans at large, I think it will have a happy influence in favour of him whose Wisdom plan’d the Measure. I wrote you on the 3d Instt: inclosing a few lines to you from my dear Mrs. Cranch, being the first and utmost effort of her trembling hand. I sent it under Cover to your Son T: B Adams Esqr., and hope you have received it, as I know it will give you pleasure.
					Please to give our Parental Regards to our dear Children at Washington and Love to your Son T:B.A. I am, my dear Sister, with unfeigned thankfulness for your kindness to us in our Sickness, your ever affectionate & obliged Brother
					
						Richard Cranch.
					
				
				
					Please to present my best Wishes for the Health of my Hond: & dear Brother the President.
				
			